GAUT, J., Concurring.
I concur with the portion of the decision relating to the nullity of the 1999 marriage. However, regarding the nullity of the 2001 marriage, I dissent. I would reverse the judgment annulling the marriage and direct the entry of a judgment of dissolution of marriage.
The majority holds that infidelity alone, disdainful as it may be, may serve as a basis for annulment on the ground of fraud, relying upon the case of Schaub v. Schaub (1945) 71 Cal.App.2d 467 [162 P.2d 966]. That case involved a plot by a woman and her longtime lover to cheat an unsuspecting older gentleman out of a half-interest in his real property, while the wife maintained illicit extramarital relations with her lover.
In the 63 years since the Schaub case was decided, it has never been cited, until today, for the proposition that the infidelity of a spouse, without more, constitutes a fraud which justifies an annulment. Today’s decision could have unintended repercussions in family law practice, leading to unnecessary litigation over title to property acquired by spouses during marriage which may not be considered community property if the marriage is deemed a nullity.
*760I would reverse the judgment of nullity of marriage and order the entry of a judgment of dissolution of marriage. Annulment should be the exception, not the rule.